—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Winslow, J.), *576dated June 11, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment is denied, and the complaint is reinstated.
There are questions of fact, inter alia, as to whether the defendant created the slippery condition on the floor on which the injured plaintiff fell. Mangano, P. J., Bracken, Joy and Krausman, JJ., concur.